IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               November 5, 2013 Session

FRANCES WARD V. WILKINSON REAL ESTATE ADVISORS, INC. D/B/A
                 THE MANHATTEN, ET. AL.

                 Appeal from the Circuit Court for Anderson County
                  No. B2LA0121 Hon. Donald Ray Elledge, Judge




            No. E2013-01256-COA-R3-CV-FILED-NOVEMBER 26, 2013


This is a negligence case in which Plaintiff filed suit against the wrong party but sought to
amend the complaint to add Defendant once the statute of limitations had passed. Defendant
objected to the amendment and filed a motion for summary judgment. The trial court granted
the motion, finding that the applicable statute of limitations had passed because Rule 15.03
of the Tennessee Rules of Civil Procedure did not allow for the amendment of the complaint.
Plaintiff appeals. We affirm the decision of the trial court.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., P.J. AND T HOMAS R. F RIERSON, II, J., joined. C HARLES D. S USANO, J R., P.J., filed a
separate concurring opinion.

Jennifer L. Chadwell, Oak Ridge, Tennessee, for the appellant, Frances Ward.

Linda J. Hamilton Mowles, Knoxville, Tennessee, for the appellees, Wilkinson Real Estate
Advisors, Inc. d/b/a The Manhatten; Woodland View Apartments d/b/a The Manhatten; and
The Wilkinson Group, Inc. d/b/a The Manhatten.

                                        OPINION

                                   I. BACKGROUND

      On April 16, 2011, Frances Ward (“Plaintiff”) was walking down a flight of stairs in
her apartment complex when she slipped in a puddle of water and fell down the stairs,
causing her to break her ankle and suffer other injuries. Plaintiff’s apartment complex was
known as The Manhattens.

        On April 9, 2012, Plaintiff filed suit against Glazer Guilford Trust d/b/a The
Manhattens and Glazer-JCF-III, LLC d/b/a The Manhattens (collectively “Glazer”).
Unbeknownst to Plaintiff, Glazer, which was located across the street from the apartment
complex, did not own or have any association with The Manhattens.1 Upon realizing her
mistake, Plaintiff filed an amended complaint, naming the proper defendants, Wilkinson Real
Estate Advisors, Inc. d/b/a The Manhatten; Woodland View Apartments d/b/a The
Manhatten; and The Wilkinson Group, Inc. d/b/a The Manhatten (collectively “Defendants”).
The amended complaint was filed on April 17, 2012, one day beyond the applicable one-year
statute of limitations for personal injury actions. Defendants responded by asserting that any
complaint against them was barred by the applicable statute of limitations. Defendants
alternatively denied wrongdoing, claiming that Plaintiff had a duty to use reasonable care and
was comparatively negligent.

        Thereafter, Defendants filed a motion for summary judgment, providing that they
were entitled to a judgment as a matter of law because the statute of limitations expired prior
to the filing of the amended complaint, which did not relate back to the original complaint.
Plaintiff responded by asserting that a mistake concerning the address of the apartment
complex led her to inadvertently sue the wrong party and that after learning of the mistake,
she promptly amended the complaint. She claimed that the amended complaint related back
to the original complaint pursuant to Rule 15.03 of the Tennessee Rules of Civil Procedure.

        The case proceeded to a hearing on the motion for summary judgment, where the trial
court agreed with Defendants, finding that the suit was not brought within the statute of
limitations and that the amended complaint did not relate back to the original complaint
pursuant to Rule 15.03 of the Tennessee Rules of Civil Procedure when Defendants and
Glazer were not connected in any manner. This timely appeal followed the denial of all post-
trial motions.




1
    Plaintiff eventually voluntarily dismissed her suit against Glazer.
                                                       -2-
                                         II. ISSUE


       We consolidate and restate the issues raised on appeal by Plaintiff as follows:

       Whether the trial court erred in granting the motion for summary judgment.


                             III. STANDARD OF REVIEW


        The complaint at issue in this case was filed on April 9, 2012; therefore, Tennessee
Code Annotated section 20-16-101 is applicable to this matter. Summary judgment is
appropriate where: (1) there is no genuine issue with regard to the material facts relevant to
the claim or defense contained in the motion and (2) the moving party is entitled to judgment
as a matter of law on the undisputed facts. Tenn. R. Civ. P. 56.04. The Code provides,

       In motions for summary judgment in any civil action in Tennessee, the moving
       party who does not bear the burden of proof at trial shall prevail on its motion
       for summary judgment if it:

       (1) Submits affirmative evidence that negates an essential element of the
       nonmoving party’s claim; or

       (2) Demonstrates to the court that the nonmoving party’s evidence is
       insufficient to establish an essential element of the nonmoving party’s claim.

Tenn. Code Ann. § 20-16-101.

        On appeal, this court reviews a trial court’s grant of summary judgment de novo with
no presumption of correctness. See City of Tullahoma v. Bedford Cnty., 938 S.W.2d 408,
412 (Tenn. 1997). In reviewing the trial court’s decision, we must view all of the evidence
in the light most favorable to the nonmoving party and resolve all factual inferences in the
nonmoving party’s favor. Luther v. Compton, 5 S.W.3d 635, 639 (Tenn. 1999); Muhlheim
v. Knox. Cnty. Bd. of Educ., 2 S.W.3d 927, 929 (Tenn. 1999). If the undisputed facts support
only one conclusion, then the court’s summary judgment will be upheld because the moving
party was entitled to judgment as a matter of law. See White v. Lawrence, 975 S.W.2d 525,
529 (Tenn. 1998); McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn. 1995).




                                             -3-
                                     IV. DISCUSSION

        Plaintiff contends that the trial court erred in granting the motion for summary
judgment. She claims that the court misapplied the requirements of Rule 15.03 by holding
that the amendment could not relate back to the original complaint because Defendants did
not have a relationship with Glazer and because Defendants did not receive notice prior to
the expiration of the statute of limitations. Defendants respond that the court did not err in
granting the motion for summary judgment because the claims were barred by the applicable
statute of limitations. They claim that by amending the complaint, Plaintiff sought to add
three new parties that had no notice or knowledge of the litigation prior to receipt of the
summons.

        Citing Vaughn v. Morton, 371 S.W.3d 116 (Tenn. Ct. App. 2012), Defendants also
assert that Plaintiff failed to commence the action within the period provided by law because
she filed suit against the wrong party. In Vaughn, this court ruled that an action filed
pursuant to Tennessee Code Annotated section 20-5-103 does not commence until the suit
is instigated against the personal representative of the deceased. The suit at issue in this case
was not brought pursuant to section 20-5-103; therefore, the reasoning applied in Vaughn is
inapplicable to this case. This argument is without merit.

        However, “[p]laintiffs who file their lawsuit at or near the end of the statute of
limitations period face a difficult predicament if they make a mistake regarding the name of
the defendant.” McCracken v. Brentwood United Methodist Church, 958 S.W.2d 792, 796
(Tenn. Ct. App. 1997). In this case, the parties agree that the amended complaint naming the
proper parties was filed after the expiration of the applicable statute of limitations. See Tenn.
Code Ann. § 28-3-104(a)(1) (providing that actions for personal injuries must be commenced
within one year after the cause of action accrued). Rule 15.03 of the Tennessee Rules of
Civil Procedure provides,

       Whenever the claim or defense asserted in the amended pleadings arose out of
       the conduct, transaction or occurrence set forth or attempted to be set forth in
       the original pleading, the amendment relates back to the date of the original
       pleading. An amendment changing the party or the naming of the party by or
       against whom a claim is asserted relates back if the foregoing provision is
       satisfied and if, within the period provided by law for commencing an action
       or within 120 days after commencement of the action, the party to be brought
       in by amendment (1) has received such notice of the institution of the action
       that the party will not be prejudiced in maintaining a defense on the merits, and
       (2) knew or should have known that, but for a mistake concerning the identity
       of the proper party, the action would have been brought against the party.

                                               -4-
(Emphasis added). “[T]he purpose behind the Rule is to ‘ameliorate the effect of a statute
of limitations where the plaintiff has sued the wrong party but where the right party has had
adequate notice of the institution of the action.’” Doyle v. Frost, 49 S.W.3d 853, 856 (Tenn.
2001) (quoting Bloomfield Mech. Contracting Inc. v. Occupational Safety & Health Rev.
Comm’n, 519 F.2d 1257, 1262 (3rd Cir. 1975)). “The requirements of notice and knowledge
together seek to prevent the situation where a person who has had no reason to know that he
or she is expected to respond to a claim will be brought into a suit after the time limitations
in the rule.” Vincent v. CNA Ins. Co., No. M2001-02213-COA-R9-CV, 2002 WL 31863290,
at *6-7 (Tenn. Ct. App. Dec. 23, 2002), perm. app. denied (Tenn. May 5, 2003) (internal
quotation omitted).

        The parties agree that the claim arose out of the same occurrence as set forth in the
original pleading. Additionally, we hold that Defendants received notice within 120 days of
the commencement of the action and will not be prejudiced by maintaining a defense given
the short time in which Plaintiff realized her mistake and sought to amend the complaint.
Plaintiff asserts that the knowledge component of Rule 15.03 was also satisfied because the
suit was filed within the 120 day time-frame. We disagree. The notice and knowledge
requirements are often discussed together; however, the knowledge requirement, unlike the
notice requirement, concerns whether a defendant “ought to have been able to anticipate or
should have expected that the character of the originally pleaded claim might be called into
question.” 2002 WL 31863290, at *7 (describing the reasonableness test). In this case,
Defendants could not have anticipated that the original complaint might be called into
question because they had no knowledge of the complaint prior to receiving formal notice
of the amended complaint. Defendants also did not have a relationship or an identity of
interest with Glazer that could have given rise to knowledge of the complaint and its
inapplicability to Glazer. With these considerations in mind, we conclude that the trial court
did not err in holding that Plaintiff failed to meet the requirements of Rule 15.03. We further
conclude that the trial court did not err in granting the motion for summary judgment because
the applicable statute of limitations for bringing such actions had passed.

                                    V. CONCLUSION

      The judgment of the trial court is affirmed, and the case is remanded for such further
proceedings as may be necessary. Costs of the appeal are taxed to the appellant, Frances
Ward.


                                           ______________________________________
                                           JOHN W. McCLARTY, JUDGE



                                              -5-